Citation Nr: 1729698	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an compensable evaluation for left thumb scar prior to September 30, 2015 and to an evaluation greater than 10 percent beginning September 30, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1968, from June 1986 to February 1992, and from June to November 2006.  The Veteran has also served in the National Guard.

This appeal arises before the Board of Veterans Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been made and is present in the claims file.

This case was previously before the Board in December 2016, when service connection for bilateral hearing loss was granted.  The claims for service connection for sleep apnea (claimed as a sleep disorder), including as secondary to the service connected post-traumatic stress disorder (PTSD), and a lumbar spine disorder; and for a compensable disability evaluation for scar on the left thumb were remanded for further development.  Unfortunately, and for reasons explained below, the Board finds that further remand is required prior to the adjudication of this claim.

During the pendency of this appeal, the Agency of Original Jurisdiction (AOJ) granted a compensable evaluation for the scar of the left thumb, 10 percent, effective September 30, 2015.  As the effective date of the grant of increased evaluation was not made effective the date of the Veteran's claim, this appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Also during the pendency of this appeal, service connection was granted for sleep apnea (claimed as a sleep disorder) associated with PTSD and major depressive disorder.  The disability was evaluated as 30 percent disabling from November 13, 2006 and as 50% percent disabling from January 12, 2008.  Service connection for lumbar spine disorder was also granted, and evaluated as 40 percent disabling from January 11, 2008.  As such, the issues of service connection for these disabilities is no longer on appeal.

The issues have been recharacterized as noted on the front page of this decision.

The issue of a higher evaluation for neuralgia, left hand, currently evaluated as 10 percent disabling, was raised in the September 2015 hearing before the undersigned VLJ, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his service-connected scar of the left thumb, which is the residual of an inservice knife wound.  Specifically, the Veteran testified in September 2015 that the left thumb scar itself was painful, separate and apart from any neurological residuals of the knife wound to the left hand itself.  Hearing Transcript, p. 18.  However, the Veteran also asserted that his left thumb scar and left hand disability is productive of loss of strength and dexterity, cramping, and loss of sensation.  Id., pp. 16-17.  

The Board notes that the Veteran is separately service-connected for residuals of knife wound to the left hand, described as neuralgia of the left hand ventral hypothenar surface, status post knife wound.  A ten percent disability evaluation has been in effect since November 13, 2006 under Diagnostic Code 8716, which contemplates neuralgia of the ulnar nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8716 (2016).

At the same time, the AOJ also granted service-connection for the left thumb scar and evaluated it as noncompensable under Diagnostic Code 5307-7805.  Diagnostic 5307-7805 contemplates injury of muscle group VII, evaluated under scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804.  Diagnostic Code 7805 directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 be evaluated under an appropriate diagnostic code.  Diagnostic Code 7800 contemplates burn or other scars or disfigurement of the head, face or neck; Diagnostic Code 7801 contemplates burn or other scars not of the head, face or neck that are deep and nonlinear); Diagnostic Code 7802 contemplates burn or other scars not of the head, face or neck that are superficial and non-linear; and Diagnostic Code 7804 contemplates scars that are unstable or painful.  See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2016).

In April 2016, the AOJ granted a 10 percent evaluation for the Veteran's left thumb scar under Diagnostic Code 7804, which contemplates unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; April 2016 Rating Decision Codesheet, p. 2.  The April 2016 rating decision that assigned the 10 percent evaluation for the left thumb scar states:  

The law allows additional compensation based on scars, which are painful or unstable even if compensable based on other factors.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

We have assigned a 10 percent evaluation for your left thumb scar based on:
?  One painful scar

April 2016 Rating Decision, p. 5

The April 2016 supplemental statement of the case (SSOC) further explained that the Veteran reported burning pain and numbness during the January 2016 VA examination.  The examiner observed a linear scar which measured 2.4 centimeters and noted it was not unstable.  The AOJ then explained:

A 10 percent evaluation is warranted based on one painful scar of the left upper extremity.  A higher evaluation of 20 percent is not warranted unless there are three or four painful or unstable scars with at least one scar being both painful and unstable.  

The law allows additional compensation based on scars, which are painful or unstable even if compensable based on other factors. 

April 2016 SSOC, p. 10.

However, in an October 2016 codesheet, the 10 percent evaluation assigned the left thumb scar was-presumably erroneously-removed.  In the April 2017 codesheet, the 10 percent evaluation was reinstated, but under Diagnostic Code 5307-7805.  See October 2016 Rating Decision Codesheet, p. 2; April 2017 Rating Decision Codesheet, p. 2.

In the present case, the Board notes that the January 2016 VA examination for scars reflects findings of a painful, linear scar 2.4 centimeters in length.  The examiner further observed limitation of function/other conditions under Section III:  Miscellaneous, answering in the affirmative to the questions:

Does the Veteran have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the hand, face, or neck?

January 2016 VA DBQ Examination for Scars/Disfigurement, p. 2.

As explanation, the examiner noted that the Veteran had trouble gripping, burning pain, numbness and spasm.  However, the examiner did not clarify if any or all of these symptoms where due to muscle damage or nerve damage.  Id.

In an opinion proffered later, the examiner stated:

The left thumb scar is sensitive and tender.  The question is whether or not there is damage below the skin level of the scar.  EMG did not reveal significant nerve damage however deep sensory nerves could have been affected so therefore it is more likely than not that the scar IS symptomatic and caused by the laceration obtained while on active duty.

There is no further discussion of whether and to what degree any muscle involvement is indicated in the Veteran's left scar disability.  

The Board finds that additional examination must be conducted to clarify whether the involving of muscle injury, if present.  The Veteran has testified and stated throughout that he experiences loss of strength as well as pain in his left hand and left thumb scar.  Given that the examiner listed additional impairment attributable to the scar including trouble gripping, and given that the AOJ initially and most recently characterized the left thumb scar disability as involving injury to muscle group VII, evaluated as a scar, additional development is required.

Accordingly, the medical evidence currently of record does not provide an adequate basis to allow the Board to adjudicate this claim.  See Stefl. V. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claim for a higher evaluation for the service connected left thumb scar.

2.  After the above development has been completed, schedule the Veteran for VA examination with the appropriate examiner to determine the nature and extent of his service connected left thumb scar. 

The entire claims folder, to include this remand and the September 2015 hearing transcript, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished, including of lay statements offered by the Veteran and his witnesses.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

In particular, the examiner are asked to identify any and all symptoms or pathology that may be attributable to the left thumb scar including any and all impairment of any muscle group, including muscle group VII, and to distinguish such impairment from any nerve damage already service-connected and evaluated as neuralgia of the ulnar nerve of the left hand.  In addition, the examiner is asked to identify any other pain or limitation of motion of any joint that may be attributable to the scar. 

3.  After all of the above development is completed, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


